Citation Nr: 0901818	
Decision Date: 01/15/09    Archive Date: 01/22/09

DOCKET NO.  02-09 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel




INTRODUCTION

The veteran served on active military service from February 
1987 to May 1991 and from October 1992 to January 1993.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, which continued a previously assigned 30 percent 
rating for PTSD.

In October 2003, the Board remanded the appeal to the Appeals 
Management Center (AMC)/RO for additional development.  

In an April 2005 rating decision, the RO increased the 
evaluation for the veteran's service-connected PTSD to a 50 
percent rating, effective November 9, 2001, the date of 
receipt of the veteran's claim for an increased rating.  
Nonetheless, the issue of entitlement to an increased 
evaluation for this disability remains before the Board on 
appeal.  See AB v. Brown, 6 Vet. App. 35 (1993) (where a 
claimant has filed a notice of disagreement as to an RO 
decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).

In August 2005 and August 2007, the Board remanded the appeal 
to the AMC/RO for additional development.  The development 
has been completed, and the case is before the Board for 
final review.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  PTSD is manifested by occupational and social impairment 
with reduced reliability and productivity, as well as 
objective medical findings of some neglect of personal 
appearance and hygiene; intense affect; some impairment of 
concentration, insight, and judgment; anxious and dysphoric 
mood; some occasional ideas to harm others without specific 
plans; full orientation and good eye contact; spontaneous, 
coherent, and logical speech that was normal in rate and 
rhythm; normal memory and abstraction abilities; and fair to 
good attention and concentration.


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for PTSD 
have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) are applicable in 
this appeal.  In this case, the veteran's claim for 
entitlement to an increased rating for PTSD was received in 
November 2001.  In correspondence dated in January 2002 and 
March 2004, he was notified of the provisions of the VCAA as 
they pertain to the issue of an increased evaluation for his 
service-connected PTSD disability.  These letters notified 
the veteran of VA's responsibilities in obtaining information 
to assist the veteran in completing his claim and identified 
the veteran's duties in obtaining information and evidence to 
substantiate his claim.  Thereafter, the claim was reviewed 
and supplemental statements of the case were issued in April 
2005, May 2006, and September 2008.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006); Mayfield v. Nicholson (Mayfield III), 07-7130 
(Fed. Cir. September 17, 2007).

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), found that the VCAA 
notice requirements applied to all elements of a claim.  
Additional notice as to this matter was provided in August 
2007.

For an increased-compensation claim, 38 U.S.C.A. section 
5103(a) requires at a minimum that the Secretary notify the 
claimant that to substantiate a claim the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id. 

Here, the notification requirements enumerated in Vazquez-
Flores have not been satisfied.  While correspondence dated 
in January 2002 and March 2004 satisfied many of the 
requirements of the VCAA, these letters did not inform the 
veteran that he needed to show the effect that the worsening 
of his symptoms had on his employment and daily life.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  Id.

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

In this case, the Board finds that the Vazquez-Flores v. 
Peake notice error did not affect the essential fairness of 
the adjudication because the veteran demonstrated that he had 
actual knowledge of what was necessary to substantiate his 
claim.  He provided information about the effects that the 
worsening of his symptoms had on his daily life and 
employment during regular VA psychiatric treatment visits and 
during a VA examination in April 2005.  Based on the 
foregoing, the Board has determined that it is not 
prejudicial to the appellant to proceed to finally decide 
this appeal as any error in notice did not affect the 
essential fairness of the adjudication.  

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  His 
service treatment records and VA treatment records have been 
obtained and associated with his claims file, and he has been 
provided with a VA medical examination of the current state 
of his service-connected PTSD disability.  

Furthermore, he has not identified any additional, relevant 
evidence that has not otherwise been requested or obtained.  
The veteran has been notified of the evidence and information 
necessary to substantiate his claim, and he has been notified 
of VA's efforts to assist him.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  As a result of the development that 
has been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating his claim.

Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis 
of disability evaluations is the ability of the body as a 
whole, or of the psyche, or of a system or organ of the body 
to function under the ordinary conditions of daily life 
including employment.  See 38 C.F.R. § 4.10 (2008).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994)

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2008).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2008).

A claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007).  The analysis is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time periods 
for either disability.

In this case, the veteran is currently assigned a 50 percent 
rating for his service-connected PTSD pursuant to 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2008).

	(CONTINUED ON NEXT PAGE)




General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); inability to establish and 
maintain effective relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective 
work and social relationships
50
38 C.F.R. § 4.130, Diagnostic Code 9411 (2008).

In assessing the evidence of record, it is important to note 
that the Global Assessment of Functioning (GAF) score is a 
scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Richard v. Brown, 9 Vet. App. 
266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th ed. (DSM-IV) at 32).  

Global Assessment of Functioning (GAF) Scale

Consider psychological, social, and occupational functioning 
on a hypothetical continuum of mental health-illness.  Do not 
include impairment in functioning due to physical (or 
environmental) limitations.

80
?
? 
71
If symptoms are present, the are transient and 
expectable reactions to psycho-social stressors 
(e.g., difficulty concentrating after family 
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel




INTRODUCTION

The veteran served on active military service from February 
1987 to May 1991 and from October 1992 to January 1993.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, which continued a previously assigned 30 percent 
rating for PTSD.

In October 2003, the Board remanded the appeal to the Appeals 
Management Center (AMC)/RO for additional development.  

In an April 2005 rating decision, the RO increased the 
evaluation for the veteran's service-connected PTSD to a 50 
percent rating, effective November 9, 2001, the date of 
receipt of the veteran's claim for an increased rating.  
Nonetheless, the issue of entitlement to an increased 
evaluation for this disability remains before the Board on 
appeal.  See AB v. Brown, 6 Vet. App. 35 (1993) (where a 
claimant has filed a notice of disagreement as to an RO 
decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).

In August 2005 and August 2007, the Board remanded the appeal 
to the AMC/RO for additional development.  The development 
has been completed, and the case is before the Board for 
final review.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  PTSD is manifested by occupational and social impairment 
with reduced reliability and productivity, as well as 
objective medical findings of some neglect of personal 
appearance and hygiene; intense affect; some impairment of 
concentration, insight, and judgment; anxious and dysphoric 
mood; some occasional ideas to harm others without specific 
plans; full orientation and good eye contact; spontaneous, 
coherent, and logical speech that was normal in rate and 
rhythm; normal memory and abstraction abilities; and fair to 
good attention and concentration.


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for PTSD 
have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) are applicable in 
this appeal.  In this case, the veteran's claim for 
entitlement to an increased rating for PTSD was received in 
November 2001.  In correspondence dated in January 2002 and 
March 2004, he was notified of the provisions of the VCAA as 
they pertain to the issue of an increased evaluation for his 
service-connected PTSD disability.  These letters notified 
the veteran of VA's responsibilities in obtaining information 
to assist the veteran in completing his claim and identified 
the veteran's duties in obtaining information and evidence to 
substantiate his claim.  Thereafter, the claim was reviewed 
and supplemental statements of the case were issued in April 
2005, May 2006, and September 2008.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006); Mayfield v. Nicholson (Mayfield III), 07-7130 
(Fed. Cir. September 17, 2007).

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), found that the VCAA 
notice requirements applied to all elements of a claim.  
Additional notice as to this matter was provided in August 
2007.

For an increased-compensation claim, 38 U.S.C.A. section 
5103(a) requires at a minimum that the Secretary notify the 
claimant that to substantiate a claim the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id. 

Here, the notification requirements enumerated in Vazquez-
Flores have not been satisfied.  While correspondence dated 
in January 2002 and March 2004 satisfied many of the 
requirements of the VCAA, these letters did not inform the 
veteran that he needed to show the effect that the worsening 
of his symptoms had on his employment and daily life.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  Id.

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

In this case, the Board finds that the Vazquez-Flores v. 
Peake notice error did not affect the essential fairness of 
the adjudication because the veteran demonstrated that he had 
actual knowledge of what was necessary to substantiate his 
claim.  He provided information about the effects that the 
worsening of his symptoms had on his daily life and 
employment during regular VA psychiatric treatment visits and 
during a VA examination in April 2005.  Based on the 
foregoing, the Board has determined that it is not 
prejudicial to the appellant to proceed to finally decide 
this appeal as any error in notice did not affect the 
essential fairness of the adjudication.  

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  His 
service treatment records and VA treatment records have been 
obtained and associated with his claims file, and he has been 
provided with a VA medical examination of the current state 
of his service-connected PTSD disability.  

Furthermore, he has not identified any additional, relevant 
evidence that has not otherwise been requested or obtained.  
The veteran has been notified of the evidence and information 
necessary to substantiate his claim, and he has been notified 
of VA's efforts to assist him.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  As a result of the development that 
has been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating his claim.

Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis 
of disability evaluations is the ability of the body as a 
whole, or of the psyche, or of a system or organ of the body 
to function under the ordinary conditions of daily life 
including employment.  See 38 C.F.R. § 4.10 (2008).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994)

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2008).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2008).

A claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007).  The analysis is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time periods 
for either disability.

In this case, the veteran is currently assigned a 50 percent 
rating for his service-connected PTSD pursuant to 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2008).

	(CONTINUED ON NEXT PAGE)




General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); inability to establish and 
maintain effective relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective 
work and social relationships
50
38 C.F.R. § 4.130, Diagnostic Code 9411 (2008).

In assessing the evidence of record, it is important to note 
that the Global Assessment of Functioning (GAF) score is a 
scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Richard v. Brown, 9 Vet. App. 
266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th ed. (DSM-IV) at 32).  

Global Assessment of Functioning (GAF) Scale

Consider psychological, social, and occupational functioning 
on a hypothetical continuum of mental health-illness.  Do not 
include impairment in functioning due to physical (or 
environmental) limitations.

80
?
? 
71
If symptoms are present, the are transient and 
expectable reactions to psycho-social stressors 
(e.g., difficulty concentrating after family 
argument); no more than slight impairment in social, 
occupational, or school functioning (e.g., 
temporarily falling behind in schoolwork).
70
?
? 
?
61
Some mild symptoms (e.g., depressed mood and mild 
insomnia OR some difficulty in social, occupational, 
or school functioning (e.g., occasional truancy, or 
theft within the household), but generally 
functioning pretty well, has some meaningful 
interpersonal relationships.
60
?
? 
51
Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts 
with peers or co-workers).
50
?
41
Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or 
school functioning (e.g., no friends, unable to keep 
a job).

The symptoms listed in Diagnostic Code 9411 are not intended 
to constitute an exhaustive list, but rather serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  When all the 
evidence is assembled, the determination must be made as to 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  See Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).


Factual Background and Analysis

In VA mental health clinic note dated in January 2001, the 
veteran reported having trouble with his wife, difficulty at 
school, and losing his job.  He complained of disorders of 
initiating and maintaining sleep, nightmares, and not feeling 
rested in the morning.  In a VA psychiatry note dated in 
March 2001, the veteran reported he had changed jobs three 
times since his last visit and had difficulties with 
nightmares.  The assessment was PTSD with nightmares, 
interpersonal problems, and avoidance.  In a VA psychiatry 
note dated in May 2001, he reported that he was managing his 
anger and tolerating stress better, but having breakthrough 
episodes of sadness that last a day and were associated with 
withdrawn behavior and avoidance.  He reported that he 
continued to work full-time as an electrician, but could not 
relax when he got home.  He reported changing jobs once since 
the prior visit.  In a VA psychiatry note dated in August 
2001, the veteran reported increased anxiety, hypervigilance, 
intrusive memories, nightmares, and a propensity for 
violence.  He indicated that he was concerned about his 
potential for violence and his deteriorating marital state.  
On mental status examination the social worker noted that the 
veteran appeared disheveled; had pressured speech; had 
guarded and anxious attitude and behavior; had a labile mood 
and angry affect; had suspicious, but goal-directed, thought 
content; believed he may lose control and become violent with 
others; perceived a voice calling him; was alert and fully 
oriented; had memory and abstraction abilities within normal 
limits; and had impaired concentration, insight, and 
judgment.  During the examination with the psychiatrist, he 
reported that he puts his job at risk with his behavior.

In VA psychiatry and mental health clinic notes dated from 
September to December 2001, the veteran reported increased 
irritability, sleep problems, difficulty at his job with 
machinery sounds that reminded him of gunfire, keeping four 
swords in his pick-up truck, defaulting on his mortgage, 
being fired from his sixth job in a year because he did not 
show up for work due to trouble sleeping at night, and his 
wife's plan to leave him.  During this time, the veteran 
reported noncompliance with prescribed medications because he 
thought they intensified his symptoms and reported consuming 
large amounts of caffeine and nicotine.

In VA psychiatry and mental health clinic notes dated from 
February to December 2002, the veteran reported continued 
hypervigilance and sleep disturbance.  At the start of the 
year, he was unable to obtain his electrician's license 
because he was placed on academic probation at his technical 
school; however, by the end of 2002, he had received his 
electrician's license and was planning to start his own 
business.  In February 2002, he was noted to be in an 
agitated state and mildly incoherent.  He was non-compliant 
with medications, and was assessed as having situational 
anxiety and agitation.  In March 2002, he was experiencing 
domestic problems, including his wife accusing him of 
infidelity, and having his step-daughter and her husband move 
into his home.  Because of sleep problems, he had trouble 
getting to work in time.  The psychologist described the 
veteran as alert and oriented, with long, unbrushed hair and 
dirty hands.  He had an intense affect.  In June 2002, after 
a scheduling conflict with his VA psychiatrist, the veteran 
became angry.  In September 2002, he reported mistrust, 
anxiety and isolative behavior.  He admitted to stopping his 
medications.  He denied suicidal or homicidal ideation.  He 
was anxious to get back to work so that he could take care of 
his finances.  When seen in October 2002, the veteran was 
clean, groomed, maintained good eye contact, was spontaneous, 
coherent and logical.  Speech rate and rhythm were normal.  
He was mildly anxious and dysphoric.  Affect was broad and 
appropriate.  In December 2002, he related that he was 
feeling better now that he had gotten his electrician's 
license and could work in his own business.  Objectively, he 
was pleasant and conversant, although rather uptight and 
mildly dysphoric.  His affect was appropriate, and he was 
alert and oriented.  His attention and concentration span 
were fair to good.  No suicidal or homicidal ideation were 
noted  

VA outpatient treatment records dated in February 2003, the 
veteran reported his symptoms were worsening due to the 
impending war.  He reported some hypervigilance and 
flashbacks.  On objective examination, he was noted to be 
casually dressed, and normally groomed.  He was pleasant, 
cooperative and engaging.  Mood was subtly dysphoric.  His 
insight and judgment were fair to good.  He declined group 
therapy.  In June 2003, he expressed some stress at keeping 
his business going.  Speech was normal, and no psychosis was 
noted.  Otherwise, his symptoms were the same as in February 
2003.  In October 2003, he was somewhat more agitated, 
stressed by finances, his business, school and relationship 
issues.  Sleep was poor and appetite was low.  Findings on 
mental status examination were similar to previous findings, 
but also included no signs of psychosis and fair insight and 
judgment.

In a VA psychiatry assessment update note dated in May 2004, 
the veteran reported persistent symptoms of arousal such as 
distraction by sudden noises and background noises, improved 
anger management, an improved marital relationship, and 
continued problems with temper and lateness even though he 
was working for himself.  He described getting into a couple 
conflicts with people.  He also indicated that he takes two 
days of each month to go fishing, gardening, and play his 
guitar.  On mental status examination, he was noted to be 
alert, fully oriented, casually groomed with intense affect, 
and had speech and behavior within normal limits.  A GAF 
score of 75 was assigned.  In a VA psychiatry note dated in 
August 2004, the psychiatrist commented that the veteran's 
PTSD clearly interferes with his ability to successfully 
maintain a healthy occupational and personal life.

In a VA PTSD examination report dated in April 2005, the 
veteran reported intrusive memories, nightmares, anxiety, 
avoidant behavior, decreased activities such as fishing and 
playing music, sleep problems, irritability, trouble 
concentrating, and exaggerated startle response.  He stated 
that he loses approximately 50 percent of his time from work 
due to his psychiatric symptoms and that he experiences 
irritability with coworkers and customers.  On mental status 
examination, the physician noted that the veteran appeared 
casually groomed with good eye contact and speech that had 
normal rate, volume, and articulation.  Also noted were an 
extremely stressed mood, euthymic and somewhat paranoid 
affect, goal-directed and coherent thought process, no 
paranoia or hallucinations, appropriate thought content, and 
some occasional ideas to harm others without specific plans.  
The examiner reported that the veteran was cognitively intact 
with respect to orientation, calculation, recall memory, 
remote memory, fund of knowledge, recent memory, and 
concentration.  Abstraction ability was described as intact 
for all similarities and simple proverbs.  A GAF score of 50 
was assigned.

Additional VA psychiatry and mental health clinic notes dated 
from 2004 to April 2006 reflect the veteran's continued 
complaints of psychiatric symptoms, which he believed were 
exacerbated by the stress associated with the growth of his 
construction company.  He stated that he had lost some jobs 
when he became intensely hypervigilant and described feeling 
more anxious and irritable.  On mental status examination 
during this time, it was noted that he was normally dressed 
and groomed, alert and fully oriented, superficially jovial, 
had a restricted and somewhat intense affect, had normal 
speech, showed no signs of psychosis, and had fair insight 
and judgment.

Based on the evidence of record, the Board finds the 
veteran's service-connected PTSD is manifested by no more 
than an occupational and social impairment with reduced 
reliability and productivity due to such symptoms as impaired 
judgment and difficulty in establishing and maintaining 
effective work and social relationships.  Subjective evidence 
of PTSD symptoms includes difficulty with anger management, 
hypervigilance, sleep disturbance and nightmares, and 
recurring memories and associations.  Objective evidence of 
PTSD symptoms includes some neglect of personal appearance 
and hygiene; intense affect; some impairment of 
concentration, insight, and judgment; anxious and dysphoric 
mood; some occasional ideas to harm others without specific 
plans; full orientation and good eye contact; spontaneous, 
coherent, and logical speech that was normal in rate and 
rhythm; normal memory and abstraction abilities; and fair to 
good attention and concentration.

There is no probative evidence, however, of PTSD symptoms 
such as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); or 
spatial disorientation.

GAF scores of 75 and 50 were listed in VA treatment and 
examination records dated in May 2004 and April 2005, 
respectively.  According to DSM-IV, a score of 71-80 is 
indicated where, "If symptoms are present, they are 
transient and expectable reactions to psycho-social stressors 
(e.g., difficulty concentrating after family argument); no 
more than slight impairment in social, occupational, or 
school functioning (e.g., temporarily falling behind in 
schoolwork)."  GAF scores ranging from 41 to 50 are 
indicative of serious symptoms (such as suicidal ideation, 
severe obsessional rituals, or frequent shoplifting) or 
serious impairment in social or occupational functions (such 
as no friends or an inability to keep a job).  

The competent medical evidence of record reflects that the 
veteran has exhibited symptoms that appear to be more than 
transient and expectable reactions to stressors, as indicated 
in the assigned GAF score of 75.  However, the evidence 
reflects that he has exhibited none of the symptoms 
identified in the DSM-IV as serious (GAF scores ranging from 
41 to 50) on a continuous basis.  For instance, he described 
no suicidal ideation and no obsessional rituals.  Instead, he 
reported consistent conflicts with co-workers that interfered 
with his occupation, but also reported obtaining an 
electrician's license and growing his business, and an 
improved marital relationship.

There is no question that the GAF score and interpretations 
of the score are important considerations in rating a 
psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. 
App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 
(1995).  However, the GAF score assigned in a case, like an 
examiner's assessment of the severity of a condition, is not 
dispositive of the evaluation issue.  The GAF score must be 
considered in light of the actual symptoms of the veteran's 
disorder, which provide the primary basis for the rating 
assigned.  See 38 C.F.R. § 4.126(a) (2008).  Given the actual 
psychiatric symptoms shown in this case, the Board finds that 
level of overall psychiatric impairment to be more consistent 
with a 50 percent rating.  The criteria for the next higher, 
70 percent, rating for PTSD have not been met, however, 
because at no time does the evidence show that the veteran 
has occupational and social impairment with deficiencies in 
most areas.  Therefore, the veteran's claim for a rating in 
excess of 50 percent must be denied.

The Board acknowledges the veteran's contentions that his 
PTSD is more severely disabling.  However, the veteran is not 
a licensed medical practitioner and is not competent to offer 
opinions on questions of medical causation or diagnosis.  See 
Grottveit v. Brown, 5 Vet. App. 91 (1993); see also Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

For all the foregoing reasons, the Board finds that there are 
no objective medical findings that would support the 
assignment an evaluation in excess of 50 percent.  Therefore, 
entitlement to an increased rating for PTSD is not warranted.  
The Board has considered staged ratings under Hart v. 
Mansfield, 21 Vet. App. 505 (2007), but concludes that they 
are not warranted.  Since the preponderance of the evidence 
is against the claim, the benefit-of-the-doubt doctrine is 
not applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
the veteran's service-connected PTSD disability that would 
take the veteran's case outside the norm so as to warrant the 
assignment of an extraschedular rating.  While the Board 
notes that the veteran complained of anger management, 
irritability, and hypervigilance problems that interfered 
with his electrical business, there is no objective evidence 
showing that his service- connected PTSD disability has 
resulted in marked interference with employment (i.e., beyond 
that contemplated in the assigned 50 percent rating).  
Consequently, referral by the RO to the Chief Benefits 
Director of VA's Compensation and Pension Service, under 38 
C.F.R. § 3.321, is not warranted.  See Bagwell v. Brown, 9 
Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to a rating in excess of 50 percent for PTSD is 
denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


